UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33694 CD INTERNATIONAL ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Florida 13-3876100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, Florida (Address of principal executive offices) (Zip Code) 954-363-7333 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [ü] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ü] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date, there are 56,681,465 shares of common stock are issued and outstanding as of May 12, 2013. CD INTERNATIONAL ENTERPRISES, INC. FORM 10-Q March 31, 2013 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets As of March 31, 2013 (Unaudited) and September 30, 2012 1 Condensed Consolidated Statements of Operations and Comprehensive Income (loss) For the Three and Six Months Ended March 31, 2013 and 2011 (unaudited) 2 Condensed Consolidated Statements of Cash Flows For the Six Months Ended March 31, 2013 and 2011 (unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 40 Item 4. Controls and Procedures. 40 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 40 Item 1A. Risk Factors. 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 40 Item 3. Defaults Upon Senior Securities. 41 Item 4. Mine Safety Disclosures. 41 Item 5. Other Information. 41 Item 6. Exhibits. 41 i Cautionary Note Regarding Forward-Looking Information and Factors That May Affect Future Results This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”)and Section 21E of the Securities Exchange Act of 1934, as amended (the " Exchange Act ”). The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This report and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, theoutcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under Item 1A – “Risk Factors” of our Annual Report on Form 10-K for the year ended September 30, 2012, our subsequent filings with the Securities and Exchange Commission and in Item 1A. of this report: • Our ability to continue as a going concern. • Continued global economic weakness is expected to reduce demand for our products in each of our segments. • Fluctuations in the pricing and availability of magnesium and in levels of customer demand. • Changes in the prices of magnesium and magnesium-related products. • Our ability to implement our expansion plans for growing our business through increased magnesium production capacity and acquisitions and development of our commodity trading business. • Fluctuations in the cost or availability of coke gas and coal. • Loss of orders from any of our major customers. • The value of the equity securities we accept as compensation is subject to adjustment which could result in losses to us in future periods. • Our need for additional financing which we may not be able to obtain on acceptable terms, the dilutive effect additional capital raising efforts in future periods may have on our current shareholders and the increased interest expense in future periods related to additional debt financing. • Adverse outcome of the bankruptcy of our subsidiary CDII Trading, Inc. (“CDII Trading”). • Our dependence on certain key personnel. • Difficulties we have in establishing adequate management, cash, legal and financial controls in the PRC. • Our ability to maintain an effective system of internal control over financial reporting. • The lack various legal protections in certain agreements to which we are a party and which are material to our operations which are customarily contained in similar contracts prepared in the United States. • Potential impact of PRC regulations on our intercompany loans. • Our ability to assure that related party transactions are fair to our company and possible violations of the Sarbanes-Oxley Act of 2002. • The scope of our related party transactions and potential conflicts of interest arising from these transactions. • The impact of a loss of our land use rights. • Our ability to comply with the United States Foreign Corrupt Practices Act which could subject us to penalties and other adverse consequences. • Limits under the Investment Company Act of 1940 on the value of securities we can accept as payment for our business consulting services. • Our acquisition efforts in future periods may be dilutive to our then current shareholders. • Our inability to enforce our rights due to policies regarding the regulation of foreign investments in the PRC. • The impact of environmental and safety regulations, which may increase our compliance costs and reduce our overall profitability. • The effect of changes resulting from the political and economic policies of the Chinese government on our assets and operations located in the PRC. • The impact of Chinese economic reform policies. • The influence of the Chinese government over the manner in which our Chinese subsidiaries must conduct our business activities. • The impact on future inflation in the PRC on economic activity in the PRC. • The impact of any natural disasters and health epidemics in China. • The impact of labor laws in the PRC may adversely affect our results of operations. • The limitation on our ability to receive and use our revenues effectively as a result of restrictions on currency exchange in the PRC. • Fluctuations in the value of the RMB may have a material adverse effect on your investment. • The market price for shares of our common stock has been and may continue to be highly volatile and subject to wide fluctuations and the impact of penny stock rules on the liquidity of our common stock. ii We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Index of Certain Defined Terms Used in this Report We used in this report the terms: • "CD International”, "we”, "us” or “our” refers to CD International Enterprises, Inc., a Florida corporation formerly known as China Direct Industries, Inc., and our subsidiaries; • "CDI China”, refers to CDI China, Inc., a Florida corporation, and a wholly owned subsidiary of CD International; and • "PRC” refers to the People’s Republic of China. Magnesium Segment • "Chang Magnesium", refers to Taiyuan Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • "Chang Trading”, refers to Taiyuan Changxin YiWei Trading Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of Chang Magnesium; • "Asia Magnesium”, refers to Asia Magnesium Corporation Limited, a company organized under the laws of Hong Kong and a wholly owned subsidiary of Capital One Resource; • "Golden Magnesium" refers to Shanxi Gu County Golden Magnesium Co., Ltd., a company organized under the laws of the PRC and a 100% owned subsidiary of CDI China; • "Baotou Changxin Magnesium”, refers to Baotou Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC, a 51% owned subsidiary of CDI China; • "IMG” or “International Magnesium Group”, refers to International Magnesium Group, Inc., a Florida corporation and a 100% owned subsidiary of CD International Industries; • "IMTC” or “International Magnesium Trading”, refers to International Magnesium Trading Corp., a company organized under the laws of Brunei and a 100% owned subsidiary of IMG; • "Ruiming Magnesium”, refers to Taiyuan Ruiming Yiwei Magnesium Co., Ltd., a company organized under the laws of the PRC and an 80% majority owned subsidiary of CDI China; • "Beauty East”，refers to Beauty East International, Ltd., a Hong Kong company and a wholly owned subsidiary of CDI China. • "Marvelous Honor”，refers to Marvelous Honor Holdings Inc., a Brunei company and a wholly owned subsidiary of CDI China. • "Golden Trust”，refers to Golden Trust Magnesium Industry Co., Ltd.，a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; and • "Lingshi Magnesium”，refers to Lingshi Xinghai Magnesium Industry Co., Ltd.，a company organized under the laws of the PRC and a whollyowned subsidiary of Ruiming Magnesium. iii Basic Materials Segment • "Lang Chemical”, refers to Shanghai Lang Chemical Co., Ltd. a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China which we disposed of in the fourth quarter of fiscal 2012; • "CDI Jingkun Zinc”, refers to CDI Jingkun Zinc Industry Co., Ltd., a company organized under the laws of the PRC and a 95% owned subsidiary of CDI Shanghai Management; • "CDI Jixiang Metal”, refers to CDI Jixiang Metal Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; • "CDI Metal”, refers to Shanghai CDI Metal Material Co., Ltd. (a/k/a Shanghai CDI Metal Recycling Co., Ltd.), a company organized under the laws of the PRC and a wholly owned subsidiary of CDI Shanghai Management; and • "CDI Beijing” refers to CDI (Beijing) International Trading Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI Shanghai Management, which we disposed of in the fourth quarter of fiscal 2012. • "CDII Trading” refers to CDII Trading, Inc., a Florida corporation and a 100% owned subsidiary of CD International Industries. • "CDII Minerals" refers to CDII Minerals, Inc., a Florida corporation and a 100% owned subsidiary of CD International Industries. Consulting Segment • "China Direct Investments”, refers to China Direct Investments, Inc., a Florida corporation, and a wholly owned subsidiary of CD International; • "CDI Shanghai Management”, refers to CDI Shanghai Management Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; and • "Capital One Resource”, refers to Capital One Resource Co., Ltd., a Brunei company, and a wholly owned subsidiary of CDI Shanghai Management. iv PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements. CD INTERNATIONAL ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31 September 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale marketable securities Accounts and notes receivable Accounts, loans, other receivable and prepaid expenses - related parties Inventories, net Prepaid expenses and other current assets, net Assets held for sale Restricted cash, current Total current assets Property, plant and equipment, net Intangible assets Property use rights, net Other long-term assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Loans payable-short term $ $ Accounts payable and accrued expenses Accounts and other payables-related parties Advances from customers Deferred revenue Other liabilities Taxes payable - Liabilities related to assets held for sale Total current liabilities Total liabilities EQUITY: Series A Convertible Preferred Stock: $.0001 par value, stated value $1,000 per share; 10,000,000 authorized, 1,006 shares outstanding at March 31, 2013 and September 30, 2012 Common Stock: $.0001 par value; 1,000,000,000 authorized;55,577,949 and 51,490,798issued and outstanding at March 31, 2013 and September 30, 2012, respectively Additional paid-in capital Accumulated other comprehensive loss ) Accumulated deficit ) ) Total CD International stockholders' equity Non-controlling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 1 - CD INTERNATIONAL ENTERPRISES, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months ended March 31, For the Six Months ended March 31, Revenues: Revenues $ Revenue-related parties - Total revenues Cost of revenues Gross profit Operating expenses: Selling, general, and administrative ) Total operating expenses ) Operating (loss) income ) ) Other income (expenses): Other income ) Interest income (expense) ) ) Realized gain on available-for-sale marketable securities ) ) Total other income (expenses) (Loss) income before income taxes ) ) Income tax benefit (expense) (Loss) income from continuing operations ) ) Discontinued operations: Gain (loss) from discontinued operations, net of tax ) ) Net (loss) income ) ) Net loss attributable to noncontrolling interests ) Net (loss) income attributable to CD International ) ) Deduct dividends on Series A Preferred Stock ) Net (loss) income attributable to common stockholders $ ) $ $ ) $ - COMPREHENSIVE (LOSS) INCOME: - Net (loss) income $ ) $ $ ) $ Foreign currency translation adjustments ) ) Unrealized loss gains on available-for-sale securities ) Comprehensive (loss) income ) ) ) Net loss attributable to non-controlling interests ) Foreign currency translation adjustments - non-controlling interests ) ) Comprehensive (loss) income attributable to CD International ) ) ) Preferred stock dividend ) Comprehensive (loss) income attributable to common stockholders $ ) $ ) $ ) $ Basic and diluted net (loss) income per common share - basic: Net income (loss) from continuing operations $ ) $ $ ) $ Net loss from discontinued operations $ $ ) - $ ) Net Income (Loss) per Common Share $ ) $ $ ) $ Basic and diluted net (loss) income per common share - diluted: Net income (loss) from continuing operations $ ) $ $ ) $ Net loss from discontinued operations $ $ ) $ $ ) Net Income (Loss) per Common Share $ ) $ $ ) $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited condensedconsolidated financial statements. - 2 - CD INTERNATIONAL ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Allowance for bad debt - Stock based compensation and fees Realized (gain) loss on available-for-sale securities ) ) Gain on revaluation of derivative liability ) Fair value of marketable securities received for services - ) Fair value of marketable securitiesissued for compensation andservices Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) Accounts receivable and other assets-related parties ) Inventories ) ) Accounts receivable ) Assets of discontinued operations ) Accounts payable and accrued expenses Accounts and other payable-related parties ) Advances from customers and deferred revenues ) Liabilities of discontinued operations ) ) Other payables ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired from acquisition - Net proceeds from sale of available-for-sale securities Purchases of property, plant and equipment ) ) Purchases of property, plant and equipment - discountinued operations - ) NET CASH PROVIDED BY INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES: (Increase) decrease in restricted cash ) Loans payable ) (Increase) decrease in restricted cash - discountinued operations - Loans payable - discountinued operations - ) Gross proceeds from sale of stock and exercise of warrants/options - Cash dividend payment to preferred stockholders - ) Capital contribution from non-controlling interest owners - NET CASH PROVIDED BY FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE ON CASH $ ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes, net $
